office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date uil conex-114415-06 the honorable john shimkus member u s house of representative sec_508 w main street collinsville il attention ----------------- dear congressman shimkus this letter is in response to your inquiry dated date on behalf of your constituent --------------------- -------------is receiving payments from a former employer to help pay his consolidated omnibus budget reconciliation act cobra insurance the former employer is withholding federal_insurance_contributions_act fica_taxes on these payments -------------wants to know if this is proper the law imposes fica_taxes on the wages that an individual receives internal_revenue_code irc sec_3101 the law defines wages as all remuneration for employment with a specific exception for employer-provided payments made to or on behalf of an employee for coverage under an health insurance plan such as a cobra plan sec_3121 the law is the same even if the employer no longer employs the employee employment_tax regulation sec_31_3121_a_-1 whether the payments in ------------’s case fall within this exception and are not considered wages subject_to fica tax withholding is unclear and would depend on the extent of control if any that he had over the payments if ------------ had complete control of the disposition of the funds used to purchase the health insurance then the payments are attributable to service performed by the employee for his employer and these payments are included in the employee’s wages and subject_to fica_taxes see revrul_57_33 1957_1_cb_303 on the other hand if the employer makes the payments for the health insurance directly to the insurer then the payments are not included in the employee’s gross_income see revrul_61_146 1961_2_cb_25 this holds true even if the payments are routed through the employee to the insurer as long as the employee’s right to dispose_of the funds is not unlimited however if the employer makes health insurance payments directly to the employee with only an understanding that the employee will purchase health insurance with them and there is no verification of or control_over the purchase that amount is included in wages for employment_tax purposes and would be subject_to fica_taxes see revrul_75_241 1975_1_cb_316 i hope this information is helpful please contact ---------------------------- of my staff or me at ----------- --------------------- if we can be of further assistance sincerely s mike swim michael swim senior technician reviewer employment_tax branch tax exempt and government entities
